United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 11-2459
                                  ___________

Superior Seafoods, Inc.;               *
Superior Seafoods, L.L.C.,             *
                                       *
             Appellants,               *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of Minnesota.
Hanft Fride, P.A.; John D. Kelly;      *
Mark D. Pilon,                         *    [UNPUBLISHED]
                                       *
             Appellees.                *
                                  ___________

                             Submitted: February 15, 2012
                                Filed: July 16, 2012
                                 ___________

Before RILEY, Chief Judge, WOLLMAN, and SMITH, Circuit Judges.
                              ___________

PER CURIAM.

       Superior Seafoods, Inc. ("the Corporation") and Superior Seafoods, L.L.C.
("the L.L.C.") appeal the district court's1 grant of summary judgment to its former
legal counsel, Hanft Fride, P.A., John D. Kelly, and Mark D. Pilon (collectively,
"Hanft Fride"), on the Corporation's and L.L.C.'s legal-malpractice claim. The
Corporation and the L.L.C. allege that Hanft Fride committed legal malpractice by


      1
       The Honorable Donovan W. Frank, United States District Judge for the
District of Minnesota.
stipulating to a consent judgment in a related action, Kemp v. Tyson Foods, Inc., No.
5:96-CV-00173 (JRT) (RLE) (D. Minn. May 22, 2001) ("Tyson action"). Because we
conclude (1) that the Corporation is not the real party in interest and (2) that the
L.L.C. is a suspended entity that lacks the capacity to maintain this lawsuit, we
dismiss the appeal.

                                     I. Background
       "The factual and litigation history between the parties is long and complex."
Superior Seafoods, Inc. v. Hanft Fride, P.A., Civil No. 05–170 (DWF/FLN), 2011
WL 2197646, at *1 (D. Minn. June 3, 2011) (unpublished). The Corporation and the
L.L.C. are companies that Louis Kemp created. Hanft Fride, P.A., is a Minnesota law
firm. Kelly is a senior partner at Hanft Fride, and Pilon is an attorney and shareholder
at Hanft Fride. Hanft Fride represented the Corporation and Kemp in the Tyson
action. In May 2001, Kelly signed a stipulation for a consent judgment in the Tyson
action. The Corporation and the L.L.C. assert that Hanft Fride caused it harm by
giving away valuable trademark rights in the stipulated consent judgment. The story
begins with Kemp's sale of Kemp Foods, Inc. in 1987.

              A. 1987 Stock Acquisition Agreement and 1989 Amendment
        In 1985, Kemp founded Kemp Foods, Inc. to manufacture and sell surimi,
which is an artificial shellfish product. Two years later, Kemp sold 100 percent of the
capital stock of Kemp Foods, Inc.—"'a company engaged in the business of
processing and marketing surimi[-]based seafood products'"—to Oscar Mayer. Id.
Oscar Mayer obtained as part of the 1987 Stock Acquisition Agreement the rights to
all of the trademarks that Kemp Foods, Inc. used, "including the trademarks KEMP,
KEMP'S, and KEMP'S & Design." Id. The 1987 Stock Acquisition Agreement also
stated that

      Seller [Kemp] agrees that neither Seller [Kemp], nor any entity in which
      Seller [Kemp] has an interest, shall in the future market, sell or

                                          -2-
      otherwise distribute any product except as provided in Section 7.6 and
      7.7 or any other food or beverage product either at wholesale or retail
      bearing the name KEMP, KEMP'S, KEMP'S & Design or any variation
      thereof.

       In ¶ 7.6 of the 1987 Stock Acquisition Agreement, "Kemp and his related
entities agreed to cease all use of the [aforementioned] marks within nine months."
Superior Seafoods, 2011 WL 2197646, at *1. Paragraph 7.7 authorized "Kemp (and
any entity in which he has an interest) . . . to market, sell, or distribute certain
identified products under a composite mark that included the KEMP name with"
Oscar Mayer's advance written approval. Id. Neither the Corporation nor the L.L.C.
has ever sought such approval.

       In the fall of 1987, Oscar Mayer asked Kemp whether it could rename "Kemp
Foods, Inc." as the "Louis Kemp Seafood Company." According to Kemp, an Oscar
Mayer executive told him that Oscar Mayer would only use LOUIS KEMP on surimi-
based products and that Kemp could use his name for anything else. Kemp maintains
that he and Oscar Mayer entered into an oral agreement to this effect.

       In 1988, Oscar Mayer started using LOUIS KEMP to sell surimi-based
products. In 1989, Oscar Mayer and Kemp amended the 1987 Stock Acquisition
Agreement ("1989 Amendment") to allow "Oscar Mayer to use and register the
trademarks LOUIS KEMP and LOUIS KEMP SEAFOOD COMPANY (the 'LOUIS
KEMP marks') to market 'surimi-based seafood products and such other seafood and
fish accessory products within the natural zone of product line expansion.'" Id. at *2.
The 1989 Amendment additionally stated "that '[e]xcept as hereinabove amended, all
other provisions of the [1987 Stock Acquisition Agreement] shall remain in full force
and effect.'" Id. (alterations in original). Subsequently, Oscar Mayer "registered the
LOUIS KEMP mark and continued to develop and market products under the LOUIS
KEMP mark." Id.


                                         -3-
       "In 1991, the United States sued Kemp for certain loan guarantees." Id. In the
course of that litigation, "Kemp purportedly sold several assets to Superior Seafoods,
Inc., for $10,000, including '[a]ny rights retained by Seller' under the 1987 Stock
Acquisition Agreement." Id. (alterations in original). The following year, Kraft Foods
("Kraft"), Oscar Mayer's parent corporation, "sold its surimi-based seafood business
and related trademark rights to Tyson Foods, Inc. ('Tyson')." Id. Tyson, in turn, sold
the business to Bumble Bee Seafoods, Inc. ("Bumble Bee"). Thereafter, ConAgra
Foods acquired Bumble Bee and later sold the business to Trident Foods.

                              B. California Litigation
       In August 1995, Kemp and the Corporation filed suit in California state court
against Oscar Mayer, Kraft, and Tyson. In that case, Kemp and the Corporation
asserted that Oscar Mayer and Kraft had breached the terms of the 1987 Stock
Acquisition Agreement by assigning to Tyson the LOUIS KEMP marks. They also
claimed that Tyson misappropriated the LOUIS KEMP marks and violated Kemp's
statutory and common-law rights to use his own name. The California state court
granted Tyson's demurrer without leave to amend regarding the aforementioned
claims and thereafter dismissed the remaining claims. According to that court, "'the
defendants [were] using tradenames/marks, which were sold by Kemp to Oscar
Mayer.'" Id.

       Thereafter, Kemp formed Quality Finer Foods ("Quality"). In October 1995,
during the pendency of the California action, Quality started using the LOUIS KEMP
mark on wild rice, chicken and wild rice soup, and wild rice with stir fry vegetables.
"Mr. Kemp did not seek Bumble Bee's approval, as per the amended Agreement, for
use of the two-word mark on wild rice products." Kemp v. Bumble Bee Seafoods, Inc.,
398 F.3d 1049, 1051 (8th Cir. 2005).




                                         -4-
                                  C. Minnesota Litigation
        "On March 13, 1996, Tyson, then owner of the LOUIS KEMP marks, sent Mr.
Kemp a cease and desist letter. Tyson alleged infringement and likelihood of
confusion." Id. at 1052. In response, Kemp argued that "the amended Agreement
permitted his use of the trademark LOUIS KEMP on non-surimi products." Id. Kemp,
the Corporation, and Quality then filed suit in Minnesota state court "seek[ing] a
declaratory judgment regarding a contractual right to use the trademark LOUIS
KEMP." Id. Specifically, they sought a declaration that they had the right to use the
"Louis Kemp" name on all products other than surimi and certain accessory products.
They also brought claims of tortious interference and unfair competition against
Tyson and Bumble Bee. "Tyson removed the case to federal court and asserted
counterclaims, including a claim seeking a declaration that it was the owner of all
right, title, and interest in the LOUIS KEMP marks for use in connection with food
and related products." Superior Seafoods, 2011 WL 2197646, at *3.2

      "In March 1997, . . . Kelly advised Kemp that in light of the state court's grant
of a demurrer in the California action, most of Kemp's complaint in the Minnesota
action would likely be dismissed and advised Kemp that Superior Seafoods, Inc.,
would likely end up defending an infringement claim asserted by Tyson." Id. at *5.
Kelly told Kemp that the California state court "'held that [Kemp] ha[d] no right of
recovery from Tyson for its use of [Kemp's] name because Tyson bought the right to
do so from Oscar Mayer. [The court] stated that if Oscar Mayer breached [the]
contract by purporting to sell those rights, then any remedy [Kemp] ha[d] is money
damages from Oscar Mayer.'" Id. Kelly and Pilon discussed with Kemp the possibility


      2
        Kemp filed for bankruptcy in California in November 1996. On May 5, 1998,
the federal district court in Minnesota stayed the Minnesota litigation pending
resolution of the bankruptcy trustee's fraudulent-transfer claim. See Kemp v. Tyson
Seafood Group, Inc., 19 F. Supp. 2d 961, 965–66 (D. Minn. 1998). Following the
global settlement of the California bankruptcy and state-court litigation, the district
court in Minnesota lifted the stay.

                                          -5-
of entering into a consent judgment to narrow the issues in the Minnesota litigation.
"Pilon worked with Kemp on numerous revisions of a proposed consent judgment."
Id. But the parties were unsuccessful in negotiating a consent judgment.

       In May 2000, Tyson and Bumble Bee moved to dismiss Kemp, the
Corporation, and Quality's claims as precluded or, in the alternative, to enforce a
consent judgment that Tyson claimed the parties had reached. In December 2000,
prior to the district court's hearing on the parties' various motions, Kemp agreed to
the terms of a consent judgment. During the hearing on the various motions,
including motions for summary judgment, the district court inquired of Tyson's
counsel whether Tyson was seeking the right to use the LOUIS KEMP marks on all
food products. Tyson's counsel responded, "'We are not seeking the right to use
Loui[s] Kemp on all food products.'" Id. Tyson's counsel also suggested that the
California judgment and the consent judgment defined the rights.

       In March 2001, the district court only granted Tyson's motion for summary
judgment on Kemp, the Corporation, and Quality's tortious interference and unfair
competition claims. See Kemp v. Tyson Foods, Inc., No. Civ. 96–173 JRT/RLE, 2001
WL 391552, at *7–8 (D. Minn. Mar. 31, 2001) (unpublished). The court denied the
motions for summary judgment on the parties' dispute over Kemp, the Corporation,
and Quality's purported contractual rights to register and use the LOUIS KEMP
marks and Tyson and Bumble Bee's purported right to prevent Kemp, the
Corporation, and Quality from using the LOUIS KEMP marks. In denying summary
judgment, the court pointed out "that under the parties' contracts, and in particular the
1987 Stock Acquisition Agreement and Amendment No. 1, . . . Tyson and Bumble
Bee . . . only acquired a limited right to use and register the LOUIS KEMP marks in
connection with surimi-based seafood and related products." Superior Seafoods, 2011
WL 2197646, at *6 (citing Kemp, 2001 WL 391552, at *5). The court also noted "that
Paragraph 7.8 of the Stock Acquisition Agreement 'related solely to defendants' right
to use and register the LOUIS KEMP mark for certain specific products' and that it

                                          -6-
'says absolutely nothing about plaintiffs' rights to use the LOUIS KEMP mark.'" Id.
(quoting Kemp, 2001 WL 391552, at *5). Additionally, the court explained that its

      "holding that plaintiffs did not acquire an affirmative contractual right
      akin to rights acquired under a concurrent use agreement means that
      plaintiffs' use of marks incorporating LOUIS KEMP is subject to
      defendants' claims that: 1) plaintiffs are contractually barred from using
      LOUIS KEMP under separate provisions in the 1987 Stock Acquisition
      Agreement; and/or 2) plaintiffs' use of a similar mark causes consumer
      confusion under standard trademark infringement analysis."

Id. (alterations omitted) (quoting Kemp, 2001 WL 391552, at *5 n.8). The district
court "required the parties to submit a signed stipulation on the consent judgment for
the [c]ourt's signature." Id.

       Thereafter, "the parties exchanged drafts of a consent judgment." Id. On May
3, 2001, Kelly advised Kemp "that the current draft that was presented to him for his
signature omitted 'important limiting language' that specified that Tyson's rights to
the LOUIS KEMP marks were only for surimi and related products." Id. The
following day, Kelly informed Kemp of a conversation that Kelly had with one of
Tyson's lawyers. According to Kelly, "Tyson's counsel refused to reinstate the surimi
limitation because that was conditioned on the signing of a prior stipulation." Id.
Kelly explained that

      [a]s [Tyson's attorney] points out . . . the registered trademarks are what
      they are and, as you will recall, they are limited. Moreover, the terms of
      the Judge's recent Order makes clear what the limitations on Tyson's
      rights are.

      I have discussed this with [Pilon]. The language in the Stipulation that
      has been presented to us does not effect any expansion of Tyson's
      limited rights to use the trademarks in question. It is the language that
      was before us when we had our discussion prior to the motion hearing

                                         -7-
      that [was] held before Judge Tunheim several months ago. It is the
      language that I informed the Court we had agreed to. While I might
      prefer the somewhat more expansive language, I am satisfied that its
      absence is not material.

Id. (second and fourth alterations in original).

      "On or around May 16, 2001, Kelly signed the stipulation for the consent
judgment." Id. at *7. Kelly stated in a cover letter to the district court "that the
consent judgment was subject to 'the Court's determination that the 'defendants
acquired only a limited right to use and register LOUIS KEMP and LOUIS KEMP
SEAFOOD COMPANY in connection with surimi-based seafood and related
products.''" Id.

       On May 22, 2001, the district court signed a "Stipulation and Order Granting
Consent Judgment" ("Consent Judgment"). The Consent Judgment does not mention
any limitations with regard to the rights that Tyson acquired. It provides "that the only
issues remaining were whether the use of the LOUIS KEMP marks on wild rice
products infringed or diluted Tyson's rights." Id.

       The district court held a bench trial on whether "'Kemp's adoption and use of
the LOUIS KEMP mark for a line of wild rice products infringes or dilutes
defendant's trademark rights in the same name.'" Id. (quoting Kemp, 2002 WL
31185860, at *5). The court concluded "that Kemp's use of the Louis Kemp name in
relation to his line of wild rice products did not infringe or dilute the asserted LOUIS
KEMP marks." Id. at *8 (citing Kemp, 2002 WL 31185860, at *8–9).




                                          -8-
                            D. 2002 Sales Agreement
     Following entry of the Consent Judgment, on December 2, 2002, the
Corporation sold to the L.L.C. "all the rights to own, use, and register the LOUIS
KEMP name for all the uses that are listed in Exhibits A and B of this Agreement."3

         The 2002 sales agreement also stated that the Corporation "acknowledges that
it is in litigation with Bumble Bee Seafood/con AGRA Inc. over certain aspects of use


      3
          Exhibit A provides:

      1.       All rights to own, use and register the LOUIS KEMP name for all
               products that are shelf-stable, including canned, pouched, trayed,
               jarred, bagged, etc., by any means of processing, retorted, dried,
               etc., products that can be stored at room temperature for 6 months
               or more and still be fit for human consumption. The products may
               be seafood products or any other products other than Surimi
               Seafood. These products may be sold at retail or wholesale pre-
               packaged branded.

      2.       All retail uses and products sold either refrigerated or frozen,
               seafood or fish, in pre-packaged units, branded LOUIS KEMP
               and sold at retail, that require refrigeration not to spoil.

      3.       All retail products pre-packaged and sold refrigerated or frozen
               at retail that are non-seafood or fish products.

Exhibit B also provides:

      1.       All uses for the LOUIS KEMP name for restaurants and food
               service uses, to be used as the name of restaurants or any food
               selling place, and/or inside the restaurant, for any and all uses,
               signage, menu, etc.

      2.       For all fresh and frozen products sold at wholesale to include
               seafood, fish, and any other products.

                                           -9-
of the LOUIS KEMP name, that litigation now on appeal." "[L]itigation now on
appeal" was in reference to Kemp v. Bumble Bee Seafoods, Inc., 398 F.3d 1049 (8th
Cir. 2005), in which this court ultimately reversed the district court, holding that
Kemp's use of the mark was likely to cause consumer confusion and that Kemp's use
of LOUIS KEMP in connection with the wild rice products was infringement. Kemp,
398 F.3d at 1058.

        The 2002 sales agreement provided that the Corporation would "conclude all
litigation necessary and w[ould] remain the party in interest through this litigation."
But it also advised that "[a]ll rulings of the Court or settlements reached between the
parties will pass through to SUPERIOR SEAFOOD, L.L.C. for the fields of use that
it has acquired the rights to." (Emphasis added.)

                            E. Legal-Malpractice Claim
       On January 27, 2005, the Corporation and L.L.C. filed suit against Hanft Fride,
alleging that Hanft Fride committed legal malpractice by stipulating to the consent
judgment in the Tyson action.4 Specifically, they alleged negligence and breach of
fiduciary duty.

     Hanft Fride moved for summary judgment, and the Corporation and L.L.C.
moved for partial summary judgment. The district court granted Hanft Fride's motion


      4
       "In June 2006, plaintiffs filed a separate action to set aside the May 22, 2001
Consent Judgment, arguing that it was a product of fraud on the court or was entered
by mistake." Superior Seafoods, 2011 WL 2197646, at *9 n.7 (citing Superior
Seafoods, Inc. v. Tyson Foods, Inc., Civ. No. 06–2543, 2009 WL 928330 (D. Minn.
March 31, 2009) (unpublished)). The district court granted summary judgment to the
defendants—Tyson Foods, Inc. and ConAgra Grocery Products Company, LLC.
Superior Seafoods, Inc., 2009 WL 928330, at *1. We affirmed the district court's
grant of summary judgment. Superior Seafoods, Inc. v. Tyson Foods, Inc., 620 F.3d
873 (8th Cir. 2010).

                                         -10-
for summary judgment and denied the Corporation and L.L.C.'s motion for partial
summary judgment.

                                    F. Appeal
      The Corporation and L.L.C. appealed to this court. Following oral argument,
we requested that the parties "supplement the record regarding the corporate status
of Superior Seafoods, L.L.C. and Superior Seafoods, Inc." Additionally, we directed
the parties to submit "supplemental briefing on the following issues":

      1.     Whether a corporation's "administratively dissolved" status on the
             Wisconsin Secretary of State website means "dissolved," as used
             in W.S.A. § 180.1405.

      2.     Whether an L.L.C.'s "suspended" status on the California
             Secretary of State's website means "suspended," as used in Cal.
             Rev. & Tax Code §§ 23301, 23301.5, and 23775.

      3.     Whether Superior Seafoods, Inc. maintains status as a real party
             in interest given that the 2002 sale agreement between Superior
             Seafoods, Inc. and Superior Seafoods, L.L.C. provides that "[a]ll
             rulings of the Court or settlements reached between the parties
             will pass through to Superior Seafood, L.L.C." (Appellants' App.
             at 116).

       In response to this request, the parties advised the court that the Corporation
had been "administratively dissolved" in Wisconsin and that the L.L.C. had its status
"suspended" in California. Both parties agree that the Corporation's "administratively
dissolved" status on the Wisconsin Secretary of State website is the equivalent of
"dissolved" under Wisconsin Statutes Annotated § 180.1405. Additionally, both
parties agree that the L.L.C.'s "suspended" status on the California Secretary of State's
website means "suspended," as used in California Revenue and Taxation Code
§§ 23301 and 2331.5.


                                          -11-
       The parties disagree, however, as to whether, in light of their respective
statuses, the Corporation and the L.L.C. may pursue the present appeal.

                                      II. Discussion
                                   A. The Corporation
       The Corporation and L.L.C. argue that the "administratively dissolved" status
of the Corporation in Wisconsin does not deprive this court of jurisdiction because
"W.S.A. § 180.1405(2) explicitly allows a dissolved corporation to continue as a
party in existing litigation and to participate in new litigation." They maintain that the
Corporation "retains its corporate existence until it has wound up its affairs" and that
"[t]his appeal is part of winding up its affairs." Additionally, the Corporation and
L.L.C. assert that the Corporation remains a real party in interest in this legal
malpractice case because,

      [w]hen all of the language in the [2002 sales agreement between the
      Corporation and the L.L.C.] regarding litigation is read together, it is
      clear that the parties were saying that despite the sale to the L.L.C. of the
      Louis Kemp name for use and registration for most food products, [the
      Corporation] retained a specific interest in the proceeds of the litigation
      and thus remained the real party in interest.

       In response, Hanft Fride argues that "[b]ecause [the Corporation] has failed to
show that its pursuit of this appeal is necessary to wind up and liquidate its business
and affairs, it lacks the authority or capacity to pursue its appeal." Hanft Fride also
argues that "[b]ecause [the Corporation] sold and conveyed all rights it claims it had
in the LOUIS KEMP name, the very rights supporting the claim for damages in the
malpractice action, it no longer has standing to pursue a claim for the loss of those
rights."

      Assuming, without deciding, that the dissolved Corporation may pursue this
appeal in winding up its affairs, we conclude that the Corporation is not the real party

                                          -12-
in interest. "A real party in interest is the person who, under governing substantive
law, is entitled to enforce the right asserted." Cascades Dev. of Minn., LLC v. Nat'l
Speciality Ins., 675 F.3d 1095, 1098 (8th Cir. 2012) (quotations and citation omitted).
"In this diversity case, [both parties agree that] the governing substantive law is the
law of Minnesota." Id.

      The 2002 sale agreement between the Corporation and the L.L.C. provides, in
relevant part:

              SUPERIOR SEAFOODS, INC. acknowledges that it is in
      litigation with Bumble Bee Seafood/con AGRA Inc. over certain aspects
      of use of the LOUIS KEMP name, that litigation now on appeal.
      SUPERIOR SEAFOODS, INC. warrants it will conclude all litigation
      necessary and will remain the party in interest through this litigation. All
      rulings of the Court or settlements reached between the parties will pass
      through to SUPERIOR SEAFOODS, L.L.C. for the fields of use that it
      has acquired the rights to.

       We agree with Hanft Fride that because the Corporation sold and conveyed
virtually all of the rights that it claimed that it had in the LOUIS KEMP name and
recognized that the rulings of the court would "pass through" to the L.L.C., it is not
the real party in interest and cannot maintain a cause of action against Hanft Fride for
alleged legal malpractice arising from the Tyson action.

                                    B. The L.L.C.
      Because the Corporation is not the real party in interest, the question becomes
whether the L.L.C., which is "suspended" in California, may pursue this appeal. The
Corporation and the L.L.C. maintain that the L.L.C.'s suspended status does not
deprive this court of jurisdiction because "Kemp is diligently taking the steps
necessary to obtain a certificate of revivor."



                                         -13-
       In response, Hanft Fride argues that a suspended L.L.C. lacks the authority and
capacity to pursue an appeal; therefore, this court should dismiss the appeal. It asserts
that the Corporation and the L.L.C. erroneously rely on cases in which a corporation
has "been reinstated or revived to good standing before dismissal of the appeal"
because, in the present case, the "L.L.C. remains suspended."

             Section 23301[of the California Revenue and Taxation Code]
      provides, in relevant part, "the corporate powers, rights and privileges
      of a domestic taxpayer may be suspended" if it does not pay its taxes.
      The suspension of the corporate powers, rights, and privileges means
      a suspended corporation cannot sue or defend a lawsuit while its taxes
      remain unpaid. (Gar–Lo, Inc. v. Prudential Sav. & Loan Assn. (1974)
      41 Cal. App. 3d 242, 244, 116 Cal. Rptr. 389.) Once a suspended
      corporation pays its taxes and obtains a certificate of revivor, however,
      the corporation may be allowed to carry on the litigation. (Ibid.) Its
      revivor will validate most otherwise invalid prior proceedings in the
      case. (Ibid.) The underlying purpose of this statute is to induce the
      corporation to pay its taxes. (Ibid.)

Kaufman & Broad Cmtys, Inc. v. Performance Plastering, Inc., 29 Cal. Rptr. 3d 33,
36 (Cal. Ct. App. 2006) (emphases added).

      "[A] suspended corporation not shown to have reinstated lacks the right or
capacity to defend an action or to appeal from an adverse decision." Traub Co. v.
Coffee Break Serv., Inc., 425 P.2d 790, 792 (Cal. 1967) (emphases added).

     Here, both parties agree that the L.L.C. is "suspended" within the meaning of
§§ 23301 and 23301.5.5 Although the L.L.C. states that it is attempting to get

      5
          Section 23301.5 provides:

      Except for the purposes of filing an application for exempt status or
      amending the articles of incorporation as necessary either to perfect that

                                          -14-
reinstated, it has failed to show that it has, in fact, been reinstated. Therefore, it "lacks
the right or capacity . . . to appeal from an adverse decision." Id.

                                III. Conclusion
       Accordingly, we must dismiss the appeal.
                      ______________________________




       application or to set forth a new name, the corporate powers, rights, and
       privileges of a domestic taxpayer may be suspended, and the exercise of
       the corporate powers, rights, and privileges of a foreign taxpayer in this
       state may be forfeited, if a taxpayer fails to file a tax return required by
       this part.


                                            -15-